Sherwood, J.
This is an action for mesne profits. The judgment in ejectment was rendered January 31, 1884, in Kent circuit. On the 18th day of June following plaintiff filed in the cause, pursuant to How. Stat. § 7830, a suggestion *641of claim against defendant Charles B. Judd for the mesuo profits of the lot in question, enjoyed by him. The issue joined on this suggestion was tried before Hon. Eobert M. Montgomery, without a jury ; and on tbe 3d day of November, 1881, judgment was rendered in favor of plaintiff and against defendant Judd for $73.63, and costs of suit. It is this judgment that this Court is now asked to reverse.
The facts in this case are so nearly the same as those m the case of Elizabeth Noble v. James Fairs et al., ante, p. 637, decided at the present term of this Court, as to raise no-questions of law not already considered and disposed of in-that case, which clearly rules this; and
The judgment will therefore be affirmed with costs.
Campbell, C. J. and Morse, J. concurred.